Citation Nr: 1108894	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-41 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from September 1957 to March 1958, and from July 1959 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

A preliminary review of the record discloses that additional development is necessary concerning the Veteran's claim on appeal.

The Board notes that after the Veteran's appeal was certified to the Board in November 2009, the Veteran submitted a signed statement in which he disclosed that he had received from medical personnel at the VA Medical Center in West Palm Beach an official diagnosis for his left shoulder condition, namely post traumatic degenerative arthritis.  The RO had denied the Veteran's claim on appeal finding there was no evidence of a current left shoulder disability.  However, there does appear to be evidence of a current disability in the claims file.  An October 2008 VA X-ray study found in the claims file indicates that posttraumatic and degenerative changes were seen in the left shoulder.  

Further, service treatment records dated in September 1959 and February 1960 show treatment for a left shoulder injury in service, and the Veteran in his October 2009 VA Form 9, Substantive Appeal, contends that he has constantly suffered since discharge from an inservice left shoulder injury.  Thus, the Board is of the opinion that the Veteran has provided medical or lay evidence of a current disability, an injury in service and testimony of persistent symptoms since his discharge from service.  As such, the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination and medical opinion as to his left shoulder complaint should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Before such an examination is scheduled on remand, however, additional medical records must be associated with the claims file.  In his VA Form 9, the Veteran also disclosed that he had been treated at the West Palm Beach VAMC with cortisone shots to the shoulder and that surgery has been recommended.  However, only two VA medical records dated in October 2008 are found in the claims file: the X-ray study noted above and a VA medical record numbered "Page 15," which suggests there are additional VA medical records from the West Palm Beach VAMC in connection with this claim and other conditions.

On remand, therefore, the RO/AMC also shall obtain and associate with the claims file all outstanding VA medical records related to the Veteran's claim now on appeal.  The Board notes that the claims file contains no VA medical records besides the two dated in October 2008.  Therefore, any additional VA medical records shall be obtained, especially any concerned with a diagnosis of the Veteran's left shoulder disorder since October 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and request that they furnish the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed left shoulder disorder and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from the West Palm Beach VAMC, for the period from October 2008 to the present, especially any records of a clinical diagnosis of a left shoulder disability.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2.  After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any left shoulder disorder found.

The claims folder should be made available to and be reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent or more degree of probability) that any left shoulder disorder found to be present had its onset in, was aggravated by, or is otherwise related to service.

In discussing his/her opinions, the examiner should acknowledge the Veteran's lay statements of record relating to the onset of his disorder and his symptomatology since service, as well as the medical evidence of record, including service treatment records.  The rationale for all opinions expressed should be provided in a legible report.

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

